DETAILED ACTION
	This is in response to the amendment filed on January 3rd 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pg. 11-12, filed 1/3/22, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Al-Mousa et al. US 2017/0288786 A1.
Applicant’s arguments, pg. 13-14, regarding the rejection of claims 8 and 13 under 102 are not persuasive.  Claims 8 and 13 do not contain the same amendments as claim 1.  Instead, applicant points to the amended feature of “activating the device comprising performing an authorization binding between a user terminal and the device …” as distinguishing over the art.  This is not persuasive.  Bernier is replete with teachings of authorization between the device and user terminal which provides the ability to “control” the device upon successful authorization (see paragraphs 29, 43, 124).  Therefore, the amendment does not overcome the 102 rejection.

.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bernier et al. US 2015/0081837 A1 in view of Al-Mousa et al. US 2017/0288786 A1.

Regarding claim 1, Bernier discloses: decoupling a process of activating a device from a process of networking the device (networking and provisioning are separate – see abstract, paragraph 24);
connecting the device to a network (abstract, Fig. 7, paragraph 27); 
determining that the device is successfully networked (paragraph 27; also, receive confirmation after handshake or authentication – paragraph 43;
pushing an activation strategy for activating the device to the device (abstract, paragraphs 28 and 55-56, Figs. 5, 7-8); and
activating the device according to the pushed activation strategy (paragraphs 29 and 44), activating the device comprising performing an authorization binding between a user terminal and the device after the device is successfully networked to enable the user terminal to control the device (perform authorization between user device/terminal and computing 

Bernier does not explicitly disclose the device comprising an Internet of Things device but this is taught by Al-Mousa (paragraphs 2-4, Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bernier to operate with Internet of Things devices.  Bernier teaches the devices are “computing devices” (paragraph 13).  Internet of Things devices are also “computing devices”.  This is merely the combination of a known element (i.e. IoT device) that would improve the scope of Bernier because it could now network and provision regular “computing devices” as well as IoT devices.

Regarding claim 2, Bernier discloses:
determining one or more activation strategies to be pushed to the device (device is personalized – see paragraph 35, via unique provisioning information – paragraph 53);
selecting the activation strategy from the one or more activation strategies (select unique provisioning information based on user – paragraph 53).

Regarding claim 3, Bernier discloses:
determining that the device needs to be pushed with a respective activation strategy multiple times (track status and transmit errors which indicate to resend activation information – paragraphs 57-59); and


Regarding claim 4, Bernier discloses:
obtaining at least one activation strategy for activating the device according to a product characteristic of the device (use unique device identifier – paragraph 3); and
determining the at least one activation strategy as the one or more activation strategies to be pushed to the device (select unique provisioning information based on user/device – paragraph 53, Fig. 4).

Regarding claim 5, Bernier discloses:
activating the device … according to the activation strategy (paragraphs 44, 130 and Fig. 5 step 134).
Bernier does not explicitly disclose determining an activation time window for limiting a time to activate the device; and activating within the time window.  However, Bernier teaches matching a list of device IDs (Fig. 4) for the purpose of provisioning devices, and that if a device is not on the list that it is “not scheduled” to be provisioned (paragraph 123).  This teaching at least suggests to one of ordinary skill in the art a “time window” for limiting a time to activate a device because a schedule is a planned time for an activity.  It would have been obvious to one of ordinary skill in the art to modify Bernier to limit activation using a time window based on 

Regarding claim 7, Bernier discloses:
pushing device information of the device and control authority of a user to control the device to the device (device is a “user device” – Fig. 1, and is controlled by an end-user – see paragraphs 31, 63; thus it receives “control authority” of a user for purposes of controlling the device).

Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bernier.

Regarding claims 9 and 17, they correspond to claim 5 so they are rejected for the same reasons.

Regarding claim 10, Bernier discloses displaying prompt information for prompting to perform an activation authentication operation (prompt user – paragraphs 62, 72);
determining that operation confirmation information for performing the activation authentication operation on the device is received (authentication process complete – paragraphs 43, 155); and
activating the device (Fig. 5).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bernier and Al-Mousa in view of Cregg et al. US 2016/0134470 A1.

Regarding claim 6, Bernier discloses:
activating the device within the … according to the activation strategy (paragraphs 44, 130, Fig. 5 step 134).

The combination of Bernier and Al-Mousa does not explicitly disclose obtaining a number of times for supporting activation retries; and activating within the number of times.  But this is taught by Cregg as a retry counter and a maximum number of retries (paragraph 217, Fig. 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bernier and Al-Mousa with the retry counter taught by Cregg for the purpose of limiting a number of activation retries.  One of ordinary skill would recognize this could save resources (bandwidth, power, etc.) when the process is clearly not working.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bernier in view of Cregg.

Regarding claim 11, it corresponds to claim 6 but also recites displaying the number of times.  Cregg does not explicitly teach displaying the maximum number of retries however Bernier teaches a user interface for displaying information to a user.  It would have been obvious to one of ordinary skill in the art to modify the combination of Bernier and Cregg to display this information so as to provide the user an update about the current status of the device provisioning.  Bernier explicitly teaches closely tracking status progress (paragraph 57).

Regarding claim 18, it corresponds to claim 6 so it is rejected for the same reasons.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 12-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bernier.

Regarding claim 8, it is an apparatus that corresponds to the method of claim 1; therefore it is rejected for the same reasons (see Figs. 2A-2B which disclose a device for performing the method).


	Regarding claim 12, it corresponds to claim 7 but further recites displaying the device information and the control authority.  Bernier teaches the devices have a display to interact with users (paragraphs 33, 80-81). Specifically, a GUI is presented to display account information (paragraph 84), this corresponds to device information and control authority.

Regarding claim 13, it is a memory that corresponds to the apparatus of claim 8, therefore it is rejected for the same reasons. 

Regarding claims 14-16, they correspond to claims 2-4 and so are rejected for the same reasons.

	Regarding claims 19-20, they correspond to claim 7 and thus are rejected for the same reasons given above (i.e. claim 7 recites both features recited by claims 19 and 20).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


	Hiller US 2019/0116087 A1 discloses configuring IoT devices by checking network connection (paragraph 9) and then sending configuration (paragraph 70).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975